DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/076,041, filed 21 October 2020, which claims priority to Korean Patent Application No. KR10-2020-0034853, filed 23 March 2020.
Claims 1–20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 7, 13, and 16 are objected to because of the following informalities: “less” should be “fewer”.  Appropriate correction is required.
Claims 1, 3, 6, 8, 10, 12, 15, and 17 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each element or step in a claim to be given its own indentation.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: the “imaging unit” in claims 1, 8, 10, 17, and 19.  In contrast, dependent claims such as claim 3 that recite “an image sensor in the imaging unit” impart structure to the imaging unit, placing it outside the scope of 35 U.S.C. § 112(f).  Additionally, the “electronic control unit” in various dependent claims is outside the scope of § 112(f) as having a known structural meaning within the art of motor vehicles.
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0163863 A1 (“Gomez”).
Gomez, directed to a rear vision system for a motor vehicle, teaches with respect to claim 1:
an imaging unit configured to image an exterior of the vehicle (Fig. 1, camera 2); and
a controller configured to enlarge a region of interest of the imaging unit in response to a driving speed of the vehicle being higher than a reference speed (Fig. 4, ¶¶ 0041–44; controller 6 zooms in from area 5 to area 8” when speed increases above a predefined vehicle threshold),
and reduce the region of interest of the imaging unit in response to the driving speed being lower than the reference speed (Fig. 5, ¶¶ 0041–44, zooming out from area 5 to area 8” when speed decreases below a predefined vehicle threshold).

Regarding claim 2, Gomez teaches the camera according to claim 1, wherein the controller is further configured to receive information on driving of the vehicle, including the driving speed, from an electronic control unit of the vehicle (¶ 0074, controller detects diverse driving conditions, including driving speed relative to predefined driving speed value).

Regarding claim 10, Gomez teaches a camera for a vehicle, comprising:
an imaging unit configured to image an exterior of the vehicle (Fig. 1, camera 2); and
a controller configured to increase a dynamic range of the imaging unit in response to a driving speed of the vehicle being higher than a reference speed (Fig. 4, ¶¶ 0041–44; controller 6 zooms in from area 5 to area 8” when speed increases above a predefined vehicle threshold; “dynamic range” interpreted according to the Broadest Reasonable Interpretation as including range of field of view or display),
and reduce the dynamic range of the imaging unit in response to the driving speed being lower than the reference speed (Fig. 5, ¶¶ 0041–44, zooming out from area 5 to area 8” when speed decreases below a predefined vehicle threshold).

Regarding claim 11, Gomez teaches the camera according to claim 1, wherein the controller is further configured to receive information on driving of the vehicle, including the driving speed, from an electronic control unit of the vehicle (¶ 0074, controller detects diverse driving conditions, including driving speed relative to predefined driving speed value).

Regarding claim 19, Gomez teaches a control apparatus, comprising:
one or more processors configured to:
receive a sensed driving speed of a vehicle (¶ 0074, controller detects diverse driving conditions, including driving speed relative to predefined driving speed value);
compare the sensed driving speed to a reference driving speed (id.); and
control an imaging unit to determine a size of a region of interest for an image to be captured by the imaging unit (Figs. 4–5, ¶¶ 0041–44, controller 6 directs zoom level based on speed),
based on a result of the comparing of the sensed driving speed to the reference driving speed (id., zoom is based on speed increasing or decreasing above or below a threshold).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Gomez.  Claims 9 and 18 are directed to the controller being configured to be connected to an ECU of the vehicle through an OBD port, presumably as an aftermarket system.  Gomez teaches a system integrated within the motor vehicle.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the Gomez system within a plug-in device, for the various known benefits such as application to an older vehicle without integrated cameras.  See M.P.E.P. §§ 2144.04(V)(A) (making prior art device portable or movable considered obvious without new or unexpected results), 2144.04(V)(C) (making components of prior art structure separable or removable considered obvious “if it were considered desirable for any reason” to do so).

Claims 3–8 and 12–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Gomez in view of International Publication WO 2020/027233 A1 (“Eki”).  U.S. Patent Application Publication No. 2021/0152732 A1, an English-language version, is relied on for translation.  M.P.E.P. § 901.05(II), “It is possible to cite a foreign language specification as a reference, while at the same time citing an English language version of the specification with a later date as a convenient translation”.
Claims 3 and 12 are directed to activating or deactivating a portion of pixels of an image sensor in the imaging unit depending on the driving speed.  Gomez does not teach this limitation, instead merely displaying a selected portion of a larger captured image 3 depending on speed.  However, Eki, directed to an image capturing device for a vehicle, teaches with respect to claims 3 and 12:
The camera . . . , wherein the controller is further configured to activate a portion of pixels of an image sensor in the imaging unit (¶ 0198, only reading out pixels from an image sensor corresponding to a region of interest, such as by activating only pixel drive lines or analog-to-digital converters),
and deactivate a remaining portion of the pixels (id.),
depending on the driving speed (¶¶ 0138–39, extracting only region of interest or entire image based on traveling speed).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to deactivate the Gomez pixels in a sensor outside a current region of interest, as taught by Eki, in order to reduce unnecessary data processing for un-needed portions of an image.  Eki ¶ 0200.

Regarding claims 4 and 13, Gomez in view of Eki teaches the camera . . . , wherein, a number of pixels in the deactivated remaining portion of the pixels when the driving speed is higher than the reference speed is less [sic] than the number of pixels in the deactivated remaining portion of the pixels when the driving speed is lower than the reference speed (more deactivated pixels at high speed than at low speed is equivalent to saying region of interest is smaller at high speed than at low speed; Eki ¶¶ 0138–39, high-resolution, smaller ROI is used at highway speed for detecting further objects).
Regarding claims 5 and 14, Gomez in view of Eki teaches the camera . . . , wherein a resolution of the deactivated remaining portion of the pixels is lower than a resolution of the activated portion of the pixels (Eki ¶¶ 0138–140, region of interest is at higher resolution than entire image).

Regarding claims 6 and 15, Gomez in view of Eki teaches the camera . . . , wherein the controller is further configured to activate a portion of pixels of an image sensor in the imaging unit (Eki ¶ 0198, only reading out pixels from an image sensor corresponding to a region of interest, such as by activating only pixel drive lines or analog-to-digital converters),
and deactivate a remaining portion of the pixels (id.),
depending on an adjacent distance between the vehicle and an object adjacent to the vehicle (¶¶ 0145–50, low resolution full image used in scenario such as intersection or congested area where nearby objects are more important than far objects; ¶¶ 0151–154, high resolution region of interest used in scenario such as straight highway where far objects need to be detected).

Regarding claims 7 and 16, Gomez in view of Eki teaches the camera . . . , wherein, a number of pixels in the deactivated remaining portion of the pixels when the adjacent distance is shorter than a reference distance is less [sic] than the number of pixels in the deactivated remaining portion of the pixels when the reference distance is longer than the reference distance (more deactivated pixels at short distance than at long distance is equivalent to saying region of interest is smaller for short distance than long distance; Eki ¶¶ 0138–39, high-resolution, smaller ROI is used at highway speed for detecting further objects).

Regarding claims 8 and 17, Gomez in view of Eki teaches the camera . . . , wherein the controller is further configured to increase a frame rate of the imaging unit in response to the driving speed being higher than a reference speed (Eki ¶ 0135, “the frame rate is set to be high in a scene in which the situation around the vehicle changes in a relatively short duration, for example, . . . fast traveling”),
and reduce the frame rate of the imaging unit in response to the driving speed being lower than the reference speed (¶ 0136, low or normal frame rate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2020/090512 A1
EP 3409541 B1
US 2017/0341583 A1
US 2014/0139669 A1
WO 2009/036848 A2
US 2005/0206510 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487